DETAILED ACTION
	This office action is in response to the amendment filed on January 30, 2022.  In accordance with this amendment, claims 4-6, 8, and 9 have been amended, claim 11 has been formally canceled, while new claim 16 has been added.
Claims 1-10 and 12-16 remain pending, with claim 4 as the sole independent (method) claim.  However, claims 1-3 and 12-15 are withdrawn from consideration and should be canceled by Applicant in response to this office action.  
	
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant is reminded that upon the cancellation of claims to a non-elected invention (some claims from parent application are not currently pending), the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).


Terminal Disclaimer
The terminal disclaimer filed on January 20, 2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Patent No. 10,824,048 B2, has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 4-10 and 16 are rejected on the ground of nonstatutory double patenting as being unpatentable over allowed claims 2-10 of U.S. Patent Application No. 16/537,617.  Note in particular the claim amendment dated on January 9, 2022 in ‘617.  The claims 2-10 from ‘617 have not yet been published in a formal patent printing, but they are narrower in scope than current claims 4-10 and 16.  Note in particular independent claim 2 of the ‘617 application, which as allowed includes all features of amended claim 4 herein.  Although the claims at issue are not identical, they are not patentably distinct from each other because claims 2-10 from the ‘617 related patent application (and soon to be published) anticipate all claim language found in the additional features are found in the ‘617 patent claims.  Applicant may file a timely terminal disclaimer to the ‘617 patent application, because the claims 4-10 and 16 are not identical to those allowed (they are broader in scope).

Note, however, that Applicant should first let the ‘617 patent claims publish with a U.S. Patent Number.  At such time, a terminal disclaimer filing would be proper.

Allowable Subject Matter
Other than the need for a timely terminal disclaimer, claims 4-10 and 16 are otherwise allowable over the closest prior art of the current record.  Claim 4 is the sole independent (method) claim.  The following is an examiner’s statement of reasons for allowance: the claims are allowable for essentially the same reasons as found in the parent 16/373,605 application (now Patent ‘048), and the 16/537,617 patent application (now allowed, but not yet published).  Note the “Allowable Subject Matter” section on page 5 of the Notice of Allowance mailed on September 8, 2020 in ‘605.  The closest prior art is Torres JR ‘932 and Kaminer ‘639.  Claims 5-10 and 16 are also allowable as being method claims that further depend from claim 4.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Response to Arguments
Applicant’s arguments, see the amendment with remarks (pages 6-8), filed January 30, 2022, with respect to corrections for specification and claim objections, as well as non-statutory double patenting rejections (all mailed on July 30, 2021) have been fully considered and are persuasive.  Note the timely terminal disclaimer filed January 20, 2022.  Based on the amendments and arguments presented January 30, 2022, as well as this attached terminal disclaimer, all issues from the non-final rejection mailed on July 30, 2021 have been obviated.  Claims 4-10 and 16 now serve to create a patentable distinction over the closest prior art of record. 

However, Applicant’s amendments to independent method claim 4 on January 30, 2022 have triggered another non-statutory double patenting rejection, to related U.S. Application 16/537,617.  Another terminal disclaimer must be filed to the ‘617 application, but Applicant should wait until a Patent Number is issued.

Inventorship
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to 

Conclusion
In response to this office action, Applicant should both (1) Formally Cancel withdrawn and non-elected claims 1-3 and 12-15, and (2) File a Terminal Disclaimer (TD) to the ‘617 application claims.  However, Applicant is advised to wait until the ‘617 application is given a formal U.S. Patent Number before filing such a TD.

12.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 


13.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Daniel Petkovsek whose telephone number is (571) 272-4174.  The examiner can normally be reached on M-F 7:30 - 6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Uyen-Chau Le can be reached on (571) 272-2397.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  



/DANIEL PETKOVSEK/Primary Examiner, Art Unit 2874                                                                                                                                                                                                     February 2, 2022